UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 13-6002


THOMAS N. TWEH,

                  Plaintiff - Appellant,

          v.

ROBERT GREENE; CAPTAIN PAYNE; SERGEANT JEFFERS; SERGEANT
TATE; DOCTOR DADGAR; ANTHONY STURGESS; DOCTOR DAVARIS; P.A.
D. STANSBURY; DEPUTY SHERIFF GREEN; DEPUTY SHERIFF SANGCO;
CORPORAL MUHAMMAD,

                  Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. George L. Russell, III, District Judge.
(1:12-cv-02360-GLR)


Submitted:   May 30, 2013                    Decided:   June 4, 2013


Before SHEDD, DIAZ, and THACKER, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Thomas N. Tweh, Appellant Pro Se. Edward Barry Lattner, COUNTY
ATTORNEY’S OFFICE, Rockville, Maryland; Roger L. Wolfe, OFFICE
OF THE ATTORNEY GENERAL OF MARYLAND, Baltimore, Maryland, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Thomas N. Tweh seeks to appeal the district court’s

order denying his motion for appointment of counsel.                       This court

may    exercise    jurisdiction        only   over    final      orders,   28   U.S.C.

§ 1291 (2006), and certain interlocutory and collateral orders,

28    U.S.C.    § 1292   (2006);       Fed.   R.     Civ.   P.    54(b);    Cohen    v.

Beneficial Indus. Loan Corp., 337 U.S. 541, 545-46 (1949).                          The

order Tweh seeks to appeal is neither a final order nor an

appealable interlocutory or collateral order.                        See Miller v.

Simmons, 814 F.2d 962, 967 (4th Cir. 1987).                         Accordingly, we

dismiss the appeal for lack of jurisdiction.                      We dispense with

oral    argument    because      the    facts      and   legal     contentions      are

adequately      presented   in    the    materials       before     this   court    and

argument would not aid the decisional process.



                                                                            DISMISSED




                                          2